Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 1 of 24 PageID #: 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK



JOSHUA KUPFNER, Individually and on        Case No. __________
Behalf of All Others Similarly Situated,

                            Plaintiff,     CLASS ACTION COMPLAINT FOR
                                           VIOLATIONS OF THE SECURITIES ACT
v.                                         OF 1933

ALTICE USA, INC., ALTICE EUROPE
N.V. (f/k/a ALTICE N.V.), PATRICK          JURY TRIAL DEMANDED
DRAHI, JÉRÉMIE JEAN BONNIN,
ABDELHAKIM BOUBAZINE, MICHEL
COMBES, DAVID P. CONNOLLY,
DEXTER G. GOEI, VICTORIA M. MINK,
MARK CHRISTOPHER MULLEN,
DENNIS OKHUIJSEN, LISA
ROSENBLUM, CHARLES F. STEWART,
RAYMOND SVIDER, GOLDMAN SACHS
& CO. LLC, J.P. MORGAN SECURITIES
LLC, MORGAN STANLEY & CO. LLC,
CITIGROUP GLOBAL MARKETS INC.,
MERRILL LYNCH, PIERCE, FENNER &
SMITH, INC., BARCLAYS CAPITAL INC.,
BNP PARIBAS SECURITIES CORP.,
CREDIT AGRICOLE SECURITIES (USA)
INC., DEUTSCHE BANK SECURITIES
INC., RBC CAPITAL MARKETS, LLC,
SCOTIA CAPITAL (USA) LLC, SG
AMERICAS SECURITIES LLC, and TD
SECURITIES (USA) LLC,
                           Defendants.
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 2 of 24 PageID #: 2




     Plaintiff Joshua Kupfner (“Plaintiff”), individually and on behalf of all other persons similarly

situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s Complaint against Defendants

(defined below), alleges the following based upon personal knowledge as to Plaintiff and

Plaintiff’s own acts, and upon information and belief as to all other matters based upon, inter alia,

the investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of United States Securities and Exchange Commission (“SEC”) filings by Altice

USA, Inc. (“Altice USA” or the “Company”), wire and press releases published by and regarding

Altice USA, its former controlling parent Altice Europe N.V. (f/k/a Altice N.V., thereafter “Altice

Europe” and together with Altice USA, “Altice”), analyst reports about the Company, and

information readily obtainable from public sources. Plaintiff believes that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

I.     NATURE AND SUMMARY OF THE ACTION

       1.      Plaintiff brings this action under §§ 11, 12(a)(2) and 15 of the Securities Act of

1933 (the “Securities Act”), on behalf of all persons and entities, other than Defendants, who

purchased or otherwise acquired the publicly traded securities of Altice USA pursuant and/or

traceable to the Company’s initial public offering taking place in June 2017 (the “IPO”) seeking

to recover compensable damages caused by Defendants’ violations of the Securities Act.

       2.      This action asserts strict liability claims under Sections 11, 12(a)(2) and 15 of the

Securities Act against Altice, certain current and former Altice USA officers and directors, and the

underwriters of the IPO. These claims specifically exclude any allegations of fraud, knowledge,

recklessness or scienter, do not “sound in fraud’ and are based solely on strict liability and

negligence.




                                                  2
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 3 of 24 PageID #: 3




       3.      The claims in this action arise from the materially misleading Registration

Statement and Prospectus (collectively the “Offering Documents,” defined infra) issued in

connection with the IPO. In the IPO, Defendants offered 71,724,136 shares of common stock at a

price to the public of $30.00 per share. The Company received net proceeds of approximately $362

million before deducting underwriting discounts and commissions.

       4.      As further described below, the Offering Documents were negligently prepared

and, as a result, contained untrue statements of material fact and omitted to state material facts

both required by governing regulations and necessary to make the statements made not inaccurate

statements of material fact. Specifically, the Offering Documents failed to disclose and/or

misstated material information, including that:

               (1)   “The Altice Way” proprietary growth model previously developed in Europe

                     and described in the Offering Documents as a means to achieve superior

                     margin performance was falsely touting Altice’s capacity to face already

                     existing highly competitive environments and ever-changing consumer

                     behaviors,

               (2)   Altice was suffering from aggressively growing competition both in Europe

                     and the United States, directly causing negative and decelerating revenue and

                     EBITDA growth and impacting Altice’s market share,

               (3)   Specifically, Altice was suffering from mismanaged rate events, regulatory

                     compliance and poorly managed network and customer care both in its France

                     and Portugal segments, thereby impacting its customer base and churn rate,

               (4)   Altice USA could not simply replicate the “The Altice Way” in the U.S.




                                                  3
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 4 of 24 PageID #: 4




               (5)   As a result, Altice USA’s Offering Documents were materially misleading at

                     all relevant times.

       5.      Consequently, as of the filing of this complaint, Altice’s common stock trades

around $17 per share, a decline of more than 43 percent from its IPO price to the public of $30.00

per share.

       6.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

II.    JURISDICTION AND VENUE

       7.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and § 22

of the Securities Act, 15 U.S.C. §77v. The claims asserted herein arise under §§ 11, 12(a)(2) and

15 of the Securities Act, 15 U.S.C. §§ 77k, 77l and 77o. In connection with the acts, conduct and

other wrongs alleged herein, Defendants, directly or indirectly, used the means and

instrumentalities of interstate commerce, including the U.S. mails, and interstate telephone

communications.

       8.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and § 22 of the

Securities Act because, in connection with the acts, conduct and other wrongs alleged herein,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including the U.S. mails, and interstate telephone communications.




                                                4
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 5 of 24 PageID #: 5




III.   PARTIES

       A.       Plaintiff

       9.       Plaintiff Joshua Kupfner purchased Altice USA common stock pursuant and/or

traceable to the Company’s Registration Statement for the IPO and, as a result, was damaged

thereby.

       B.       Defendants

             1. The Company

       10.      Defendant Altice USA is a Delaware corporation with its principal executive

offices located at 1 Court Square West Long Island City, New York 11101. The Company’s

common stock is listed and trades on the New York Stock Exchange (“NYSE”) under the ticker

symbol “ATUS.”

       11.      Defendant Altice Europe was formally known as Altice N.V. prior to June 8, 2018.

Altice Europe is a multinational cable, fiber, telecommunications, content, media and advertising

company founded and controlled by Defendant Patrick Drahi.

             2. The Individual Defendants

       12.      Defendant Patrick Drahi (“Drahi”) founded Altice N.V. and majority-owned and

controlled Altice N.V. Drahi was at the time of the IPO, the Chairman of Altice Europe Board of

Directors and its Chief Executive Officer (“CEO”). Defendant Drahi built the Altice family of

companies from a regional French cable company founded in 2002. Defendant Drahi is now

Executive Director of Altice Europe N.V. and Chairman of Altice USA.

       13.      Defendant David Connolly (“Connolly”) has served, at all relevant times, as the

Executive Vice President, General Counsel and Secretary of Altice USA. Connolly participated in




                                                5
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 6 of 24 PageID #: 6




preparing the Offering Documents which he signed pursuant to the requirements of the Securities

Act of 1933.

       14.     Defendant Lisa Rosenblum (“Rosenblum”) serves as Vice Chairman of Altice

USA. Defendant Rosenblum participated in preparing the Offering Documents, which she signed

pursuant to the requirements of the Securities Act of 1933.

       15.     Defendant Dexter Goei (“Goei”) has served, at all relevant times, as the Company’s

Chairman and CEO. Goei participated in preparing the Offering Documents, which he signed

pursuant to the requirements of the Securities Act of 1933.

       16.     Defendant Charles Stewart (“Stewart”) has served, at all relevant times, as the

Company’s Director, Co-President and Chief Financial Officer (“CFO”). Stewart participated in

preparing the Offering Documents, which he signed pursuant to the requirements of the Securities

Act of 1933.

       17.     Defendant Victoria Mink (“Mink”) has served, at all relevant times, as the Senior

Vice President and Chief Accounting Officer (“CAO”). Mink participated in preparing the

Offering Documents, which she signed pursuant to the requirements of the Securities Act of 1933.

       18.     Defendant Abdelhakim Boubazine (“Boubazine”) has served, at all relevant times,

as the Director, Co-President and Chief Operating Officer (“COO”). Boubazine participated in

preparing the Offering Documents, which he signed pursuant to the requirements of the Securities

Act of 1933.

       19.     Defendants Goei, Stewart, Mink and Boubazine are collectively referred to as the

“Officer Defendants.”




                                                6
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 7 of 24 PageID #: 7




       20.     Defendant Michel Combes (“Combes”) was a Director of Altice USA until

November 9, 2017. Defendant Combes reviewed, edited, contributed to, and was identified as an

incoming director in the Offering Documents.

       21.     Defendant Jeremie Bonnin (“Bonnin”) is a Director of Altice USA. Defendant

Bonnin reviewed, edited, contributed to, and was identified as an incoming director in the Offering

Documents.

       22.     Defendant Dennis Okhuijsen (“Okhuijsen”) is a Director of Altice USA. Defendant

Okhuijsen reviewed, edited, contributed to, and was identified as an incoming director in the

Offering Documents.

       23.     Defendant Raymond Svider (“Svider”) is a Director of Altice USA. Defendant

Svider reviewed, edited, contributed to, and was identified as an incoming director in the Offering

Documents. Defendant Svider is also the Co-Chairman and a Managing Partner of BC Partners

Inc., a shareholder that sold over 36 million shares in the IPO.

       24.     Defendant Mark Mullen (“Mullen”) is a Director of Altice USA. Defendant Svider

reviewed, edited, contributed to, and was identified as an incoming director in the Offering

Documents. Defendant Svider is also the Co-Chairman and a Managing Partner of BC Partners

Inc., a shareholder that sold over 36 million shares in the IPO.

       25.     Defendants Combes, Bonnin, Okhuijsen, Svider and Mullen are collectively

referred to herein as the “Director Defendants.”

       26.     The Officer Defendants, the Director Defendants, Defendant Drahi, Defendant

Connolly and Defendant Rosenblum are collectively referred to as the “Individual Defendants.”

       27.     Each of the Individual Defendants:

               (a)     directly participated in the management of the Company; and/or



                                                   7
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 8 of 24 PageID #: 8




                (b)   was directly involved in the day-to-day operations of the Company at the

                      highest levels; and/or

                (c)   was directly or indirectly involved in drafting, producing, reviewing and/or

                      disseminating the untrue and misleading statements and information alleged

                      herein; and/or

                (d)   was directly or indirectly involved in the oversight or implementation of the

                      Company’s internal controls; and/or

                (e)   approved or ratified these statements in violation of the federal securities

                      laws.

       28.      Because of the Individual Defendants’ positions within the Company, they had

access to undisclosed information about Altice USA’s business, operations, operational trends,

financial statements, markets and present and future business prospects via access to internal

corporate documents (including the Company’s operating plans, budgets and forecasts and reports

of actual operations and performance), conversations and connections with other corporate officers

and employees, attendance at management and Board meetings and committees thereof and via

reports and other information provided to them in connection therewith. Each Individual

Defendant participated in the preparation of and/or signed the Offering Documents. Altice and the

Individual Defendants are strictly liable for the materially untrue and misleading statements

incorporated into the Offering Documents.

             3. The Underwriter Defendants

       29.      Defendant J.P. Morgan Securities LLC (“J.P. Morgan”) was one of the

representatives of the IPO underwriters. J.P. Morgan assisted in the preparation and dissemination

of the materially untrue and misleading Offering Documents.



                                                8
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 9 of 24 PageID #: 9




       30.     Defendant Morgan Stanley & Co. LLC (“Morgan Stanley”) was one of the

representatives of the IPO underwriters. Morgan Stanley assisted in the preparation and

dissemination of the materially untrue and misleading Offering Documents.

       31.     Defendant Citigroup Global Markets Inc. (“Citigroup”) was one of the

representatives of the IPO underwriters. Citigroup assisted in the preparation and dissemination of

the materially untrue and misleading Offering Documents.

       32.     Defendant Goldman Sachs & Co. LLC (“Goldman Sachs”) was one of the

representatives of the IPO underwriters. Goldman Sachs assisted in the preparation and

dissemination of the materially untrue and misleading Offering Documents.

       33.     Defendant Merrill Lynch, Pierce, Fenner & Smith Inc. (“Merrill Lynch”) was an

underwriter of Altice’s IPO. Merrill Lynch assisted in the preparation and dissemination of the

materially untrue and misleading Offering Documents.

       34.     Defendant Barclays Capital Inc. (“Barclays”) was an underwriter of Altice’s IPO.

Barclays assisted in the preparation and dissemination of the materially untrue and misleading

Offering Documents.

       35.     Defendant BNP Paribas Securities Corp. (“BNP Paribas”) was an underwriter of

Altice’s IPO. BNP Paribas assisted in the preparation and dissemination of the materially untrue

and misleading Offering Documents.

       36.     Defendant Credit Agricole Securities (USA) Inc. (“Credit Agricole”) was an

underwriter of Altice’s IPO. Credit Agricole assisted in the preparation and dissemination of the

materially untrue and misleading Offering Documents.




                                                9
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 10 of 24 PageID #: 10




       37.     Defendant Deutsche Bank Securities Inc. (“Deutsche Bank”) was an underwriter of

Altice’s IPO. Deutsche Bank assisted in the preparation and dissemination of the materially untrue

and misleading Offering Documents.

       38.     Defendant RBC Capital Markets, LLC (“RBC Capital”) was an underwriter of

Altice’s IPO. RBC Capital assisted in the preparation and dissemination of the materially untrue

and misleading Offering Documents.

       39.     Defendant Scotia Capital (USA) Inc. (“Scotia Capital”) was an underwriter of

Altice’s IPO. Scotia Capital assisted in the preparation and dissemination of the materially untrue

and misleading Offering Documents.

       40.     Defendant SG Americas Securities LLC (“SG Americas”) was an underwriter of

Altice’s IPO. SG Americas assisted in the preparation and dissemination of the materially untrue

and misleading Offering Documents.

       41.     Defendant TD Securities (USA) LLC (“TD Securities”) was an underwriter of

Altice’s IPO. TD Securities assisted in the preparation and dissemination of the materially untrue

and misleading Offering Documents.

       42.     The Defendants named in paragraphs 29-41 are collectively referred to as the

“Underwriter Defendants.”

       43.     Pursuant to the Securities Act, the Underwriter Defendants are liable for the

materially untrue and misleading statements in the Offering Documents. The Underwriter

Defendants assisted Altice and the Individual Defendants in planning the IPO and were required

to conduct an adequate and reasonable investigation into the business and operations of Altice —

a process known as a “due diligence” investigation. The Underwriter Defendants were required to

conduct a due diligence investigation in order to participate in the IPO. During the course of their



                                                10
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 11 of 24 PageID #: 11




due diligence investigation, the Underwriter Defendants had continual access to confidential

corporate information concerning Altice’s operations and financial prospects.

       44.     In addition to availing themselves of virtually unlimited access to internal corporate

documents, agents of the Underwriter Defendants met with Altice’s lawyers, management and top

executives and made joint decisions regarding: (i) the terms of the IPO, including the price at

which Altice shares would be sold to the public; (ii) the strategy to best accomplish the IPO; (iii)

the information to be included in the Offering Documents; and (iv) what responses would be made

to the SEC in connection with its review of the Offering Documents. As a result of those constant

contacts and communications between the Underwriter Defendants’ representatives and Altice’s

management and top executives, the Underwriter Defendants knew of, or in the exercise of

reasonable care should have known of, Altice’s existing problems as detailed herein.

       45.     Defendants negligently allowed the Offering Documents to contain materially

untrue and misleading statements and/or omissions to the extent that they knew or should have

known that the Offering Documents were materially misleading, but failed to act in a reasonable

manner to prevent the Offering Documents from containing materially misleading statements

and/or preventing the materially misleading Offering Documents from being disseminated.

IV.    SUBSTANTIVE ALLEGATIONS

             A. Company Background

       46.     Altice USA is a broadband communications and video services providers in the

United States delivering broadband, pay television, telephony services, Wi-Fi hotspot access,

proprietary content and advertising services to millions of residential and business customers.

Altice USA operates through two major brands in the U.S.: Suddenlink and Optimum.




                                                11
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 12 of 24 PageID #: 12




       47.      On April 11, 2017, Altice filed a draft registration statement on Form S-1 with the

SEC. The registration statement was subsequently amended five times, with the final amended

registration statement on Form S-1/A filed on June 21, 2017 (collectively, the “Registration

Statement”). The Registration Statement was declared effective by the SEC on June 21, 2017.

Altice filed its final prospectus on Form 424B4 with the SEC on June 23, 2017 (“Prospectus”).

The Registration Statement and the Prospectus are collectively referred to herein as the “Offering

Documents.”

       48.      The IPO consisted of a public sale of 71,724,136 shares of common stock at a price

to the public of $30.00 per share. Altice USA received net proceeds of approximately $362 million

before deducting underwriting discounts and commissions.

             B. The Company Goes Public by Means of the Materially Misleading Offering
                Documents

       49.      Throughout the Offering Documents, Altice describes the superiority of the “Altice

Way,” a proprietary growth model developed in Europe, stating in relevant part:

             In developing and implementing our strategy, we are focused on the following
             principles, which are part of the Altice Way:

                   • Simplify and optimize our organization through streamlining
                business processes, centralizing functions and eliminating non-essential
                operating expenses and service arrangements.

                   • Reinvest in infrastructure and content, including upgrading our HFC
                network and building out a FTTH network to strengthen our infrastructure
                capabilities and competitiveness.

                   • Invest in sales, marketing and innovation, including brand-building,
                enhancing our sales channels and automating provisioning and installation
                processes.

                    • Enhance the customer experience by offering a technologically
                advanced customer platform combined with superior connectivity and
                service across the customer lifecycle.



                                                12
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 13 of 24 PageID #: 13




                   • Drive revenue and cash flow growth through cross-selling, market
                share gains, new product launches and improvements in our operating and
                capital efficiency.

             We believe the Altice Way, which has been successfully implemented across
             Altice Group, distinguishes us from our U.S. industry peers and competitors.

Emphasis added.

       50.      Similarly, the Offering Documents emphasize how the “Altice Way” will lead the

Company to improve “historical growth rates, profitability and operational efficiency.”

       51.      The Offering Documents also emphasize Altice’s competitive position and

strategy, including a “customer-centric” approach. In relevant part:

             Our Competitive Strengths

                 We believe the following competitive strengths have been instrumental to
             our success and position us for future growth and strong financial performance.

                                              *        *     *

             Customer-Centric Operating and Service Model Supported by Technology
             and Data Analytics

                  We seek to provide our customers with the best connectivity and service
             experience available. This customer-centric approach drives our decision-
             making processes and is another key component of the Altice Way. Through
             investments in our information technology ("IT") platforms and a focus on
             process improvement, we have simplified and harmonized our service
             offering bundles, and improved our technical service delivery and our
             customer service. We are investing in our sales channels, including enhancing
             our e-commerce channels in response to customer behavior. While inbound
             sales remain the largest sales channel for each of Optimum and Suddenlink,
             our e-commerce channels' share of new sales has grown substantially since the
             Acquisitions. We develop, monitor and analyze detailed customer metrics to
             identify root-causes of customer dissatisfaction and to further improve the
             customer experience. Taken together, we believe these initiatives will further
             reduce calls and service visits, increase customer satisfaction and strengthen
             our top-line performance and cash flow generation.

Emphasis added.




                                                  13
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 14 of 24 PageID #: 14




       52.      The Offering Documents assure investors of the Company’s competitive position

because the Company benefits from “a Global Communications Group” which provides

“innovation, management expertise and best practices developed and tested in other Altice Group

markets such as France, Portugal.”

       53.      Further, throughout the Offering Documents, Altice describes the “operational

efficiency” of the Company’s strategy to increase “returns.” For instance, in relevant part:

             Strategic Focus on Operational Efficiency

                   An important principle of the Altice Way is leveraging operational
             efficiency in order to invest in network improvements and increase returns. We
             believe our focus on simplifying customer service offerings and streamlining
             and improving our operations through an intense focus on efficiency is
             unmatched by our U.S. industry peers. We continuously strive to remove
             unnecessary management layers, streamline decision-making processes, trim
             excess costs and question whether our current methodologies are indeed the
             most efficient. For example, the home installation, repair, outside plant
             maintenance and network construction elements of our business have been
             reorganized under Altice Technical Services ("ATS"), Altice N.V.'s services
             organization in the United States. We believe this reorganization will allow us
             to focus on our core competencies and realize operational cost efficiencies. The
             financial resources created by these strategies allow us to invest in network
             improvements and customer experience enhancements. We believe the
             operating and financial benefits that result from our focus on operational
             efficiency will continue to give us a competitive advantage against our
             competitors and U.S. industry peers.

       54.      The Offering Documents were negligently prepared and, as a result, contained

untrue statements of material fact and omitted to state material facts both required by governing

regulations and necessary to make the statements made not inaccurate statements of material fact.

Specifically, the Offering Documents failed to disclose and/or included materially false and/or

misleading information, including that:

                (1) “The Altice Way” proprietary growth model previously developed in Europe

                    and described in the Offering Documents as a mean to achieve superior margin



                                                 14
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 15 of 24 PageID #: 15




                   performance was falsely touting Altice’s capacity to face already existing

                   highly competitive environments and ever-changing consumer behaviors;

               (2) Altice was suffering from aggressively growing competition both in Europe and

                   the United States, directly causing negative and decelerating revenue and

                   EBITDA growth and impacting Altice’s market share;

               (3) Specifically, Altice was suffering from mismanaged rate events, regulatory

                   compliance and poorly managed network and customer care both in its France

                   and Portugal segments impacting its customer base and churn rate;

               (4) Altice USA could not simply replicate the “The Altice Way” in the U.S.

               (5) As a result, Altice USA’s Offering Documents were materially misleading at

                   all relevant times.

       55.     The Offering Documents were also materially untrue and misleading because they

failed to meet the requirements of Item 303 of Regulation S-K. 17 C.F.R. §229.303(a)(3)(ii). Item

303 of SEC Regulation S-K, 17 C.F.R. §229.303(a)(3)(ii), also created a duty to disclose in the

Registration Statement “any known trends or uncertainties that have had or that the registrant

reasonably expects will have a material favorable or unfavorable impact on net sales or revenues

or income from continuing operations.” Similarly, Item 503 of SEC Regulation S-K, 17 C.F.R.

§229.503, required, in the “Risk Factors” section of the Registration Statement, “a discussion of

the most significant factors that make the offering speculative or risky” and requires each risk

factor to “adequately describe the risk.” The failure of the Registration Statement to disclose the

facts identified above violated 17 C.F.R. §229.303(a)(3)(ii), because these undisclosed facts were

known at the time of the IPO and would (and did) have an unfavorable impact on the Company’s

sales, revenues and income from continuing operations. This failure also violated 17 C.F.R.



                                                15
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 16 of 24 PageID #: 16




§229.503, because these specific risks were not adequately disclosed, or disclosed at all, even

though they were some of the most significant factors that made an investment in Altice USA

common stock speculative or risky.

             C. The Truth Slowly Emerges

       56.      On November 3, 2017, during a conference call to discuss the financial results for

the Company 2017 third fiscal quarter, Defendant Combes disclosed that Altice had “seen a year-

over-year deterioration in both France and Portugal in Q3 as a result of mismanaged rate events

in both countries” and that “not everything is going right here at the moment” (emphasis added).

       57.      On November 15, 2017, during the Morgan Stanley TMT Conference, Defendant

Drahi admitted how “in fact, and if we’re referring to France, we never applied the Altice Way

from A to Z” (emphasis added).

       58.      As of the filing of this complaint, Altice’s common stock trades around $17 per

share, a decline of more than 43 percent from its IPO price to the public of $30.00 per share.

       59.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

V.     CLASS ACTION ALLEGATIONS

       60.      Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of all persons who purchased or otherwise acquired the Company’s

common stock pursuant or traceable to the Offering Documents issued in connection with the IPO,

and who were damaged thereby (the “Class”). Excluded from the Class are Defendants and their

families, the officers and directors of the Company at all relevant times, members of their

immediate families and their legal representatives, heirs, successors, or assigns, and any entity in



                                                  16
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 17 of 24 PageID #: 17




which Defendants have or had a controlling interest.

        61.         The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to Plaintiff at this time and

can be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds

or thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by Altice or its transfer agent and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions. Upon information and belief, these shares are held by hundreds if not

thousands of individuals located geographically throughout the country and possibly the world.

Joinder would be highly impracticable.

        62.         Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by the Defendants’ respective wrongful conduct.

        63.         Plaintiff has and will continue to fairly and adequately protect the interests of the

members of the Class and has retained counsel competent and experienced in class and securities

litigation. Plaintiff has no interests antagonistic to or in conflict with those of the Class.

        64.         There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class predominate

over questions which may affect individual Class members, including the following:

              (a)      Whether the Securities Act was violated by the Defendants;

              (b)      Whether the Offering Documents contained untrue and misleading statements

                       of material fact and omitted material information required to be stated therein;

                       and,

              (c)      To what extent the members of the Class have sustained damages and the proper



                                                     17
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 18 of 24 PageID #: 18




                     measure of damages.

        65.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

VI.     CLAIMS FOR RELIEF

                                              COUNT I
              For Violations of Section 11 of the Securities Act Against All Defendants

        66.       This claim does not sound in fraud. Plaintiff does not allege that any Defendant

acted with scienter or fraudulent intent, none of which are elements of a Section 11 claim under

the Securities Act. This claim is based solely on strict liability as to Altice and the Defendants.

        67.       Plaintiff incorporates by reference each and every preceding paragraph as though

fully set forth herein.

        68.       This Count is asserted by Plaintiff on behalf of themselves and the Class against all

the Defendants and is based upon Section 11 of the Securities Act, 15 U.S.C. § 77k.

        69.       The Offering Documents were inaccurate and misleading, containing untrue

statements of material facts, omitting to state other facts necessary to make the statements made

not misleading, and omitting to state material facts required to be stated therein.

        70.       None of the Defendants named herein made a reasonable investigation or possessed

reasonable grounds for the belief that the statements contained in the Offering Documents were

true and without omission of any material facts and were not misleading.

        71.       By reason of the conduct herein alleged, each Defendant violated §11 of the

Securities Act.

                                                   18
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 19 of 24 PageID #: 19




        72.     Plaintiff acquired the Company’s stock pursuant and/or traceable to the IPO.

Plaintiff and the Class have sustained damages. The value of the Company’s common stock has

declined substantially subsequent to and due to Defendants’ violations.

        73.     At the time of their purchases of the Company’s common stock, Plaintiff and other

members of the Class were without knowledge of the facts concerning the wrongful conduct

alleged herein and could not have reasonably discovered those facts prior to the disclosures herein.

Less than one year has elapsed from the time that Plaintiff discovered or reasonably could have

discovered the facts upon which this Complaint is based to the time that Plaintiff commenced this

action. Less than three years have elapsed between the time the securities upon which this Count

is brought were offered to the public and the time Plaintiff commenced this action.

        74.     By reason of the foregoing, Plaintiff and the other members of the Class are entitled

to damages as measured by the provisions of Section 11(e), 15 U.S.C. 77k(e), from the Defendants

and each of them, jointly and severally.

                                          COUNT II
         For Violations of Section 12(a)(2) of the Securities Act Against all Defendants

        75.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        76.     Defendants were sellers, offerors, and/or solicitors of purchasers of the Altice

securities offered pursuant to the IPO. Defendants issued, caused to be issued, and signed the

Offering Documents in connection with the IPO. The Offering Documents were used to induce

investors, such as Plaintiff and the other members of the Class, to purchase Altice securities.

        77.     The Offering Documents contained untrue statements of material facts, omitted to

state other facts necessary to make the statements made not misleading, and omitted material facts




                                                 19
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 20 of 24 PageID #: 20




required to be stated therein. Defendants’ actions of solicitation included participating in the

preparation of the materially untrue and misleading Offering Documents.

       78.     Plaintiff and the other Class members did not know, nor could they have known, of

the untruths or omissions contained in the Offering Documents.

       79.     The Defendants were obligated to make a reasonable and diligent investigation of

the statements contained in the Offering Documents to ensure that such statements were true and

that there was no omission of material fact required to be stated in order to make the statements

contained therein not misleading. None of the Defendants made a reasonable investigation or

possessed reasonable grounds for the belief that the statements contained in the Offering

Documents were accurate and complete in all material respects. Had they done so, these

Defendants could have known of the material misstatements and omissions alleged herein.

       80.     By reason of the conduct alleged herein, Defendants violated       §12(a)(2)   of the

Securities Act. As a direct and proximate result of such violations, Plaintiff and the other members

of the Class who purchased Altice shares pursuant to the Offering Documents sustained substantial

damages in connection with their purchases of the shares. Accordingly, Plaintiff and the other

members of the Class who hold shares issued pursuant to the Offering Documents have the right

to rescind and recover the consideration paid for their shares, and hereby tender their shares to

Defendants sued herein. Class members who have sold their shares seek damages to the extent

permitted by law.

       81.     This claim was brought within one year after discovery of the untrue statements

and omissions in the Offering Documents and within three years after Altice securities were sold

to the Class in connection with the IPO.




                                                20
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 21 of 24 PageID #: 21




                                          COUNT III
     For Violations of Section 15 of the Securities Act Against the Individual Defendants

       82.     Plaintiff incorporates by reference and realleges each and every allegation above as

though fully set forth herein. This Count is brought pursuant to §15 of the Securities Act against

the Individual Defendants.

       83.     The Individual Defendants each were control persons of the Company by virtue of

their positions as directors and/or senior officers of the Company.

       84.     The Individual Defendants were each culpable participants in the violation of §11

of the Securities Act, alleged in Count I above, based on their having signed or authorized the

signing of the Registration Statement and having otherwise participated in the process that allowed

the IPO to be successfully completed.

       85.     None of the Individual Defendants made reasonable investigation or possessed

reasonable grounds for the belief that the statements contained in the Prospectus and Registration

Statement were accurate complete in all material respects. Had they exercised reasonable care,

they could have known of the material misstatements and omissions alleged herein.

       86.     This claim was brought within one year after the discovery of the untrue statements

and omissions in the Offering Documents and within three years after the Company’s securities

were sold to the Class in connection with the IPO. It is therefore timely.

       87.     By reason of the above conduct, for which the Company’s is primarily liable, as set

forth above, the Individual Defendants are jointly and severally liable with and to the same extent

as the Company’s pursuant to Section 15 of the Securities Action, 15 U.S.C. 77o.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

               (a)     Determining that this action is a proper class action, certifying Plaintiff as

                                                21
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 22 of 24 PageID #: 22




                    class representative and Plaintiff’s counsel as class counsel;

             (b)    Awarding compensatory damages in favor of Plaintiff and the other

                    members of the Class against all Defendants, jointly and severally, for all

                    damages sustained as a result of the defendants’ wrongdoing, in an amount

                    to be proven at trial, including interest thereon;

             (c)    Awarding rescission or a rescissory measure of damages;

             (d)    Awarding Plaintiff and the Class their reasonable costs and expenses

                    incurred in this action, including counsel fees and expert fees; and

             (e)    Such other and further relief as the Court may deem just and proper.

 VII. JURY TRIAL DEMANDED

      88.    Plaintiff hereby demands a jury trial.



Dated: November 19, 2018                   /s/ Eduard Korsinsky
                                           LEVI & KORSINSKY, LLP
                                           Eduard Korsinsky
                                           55 Broadway, 10th Floor
                                           New York, NY 10006
                                           Tel: (212) 363-7500
                                           Fax: (212) 363-7171
                                           Email:ek@zlk.com




                                              22
Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 23 of 24 PageID #: 23




 CERTIFICATION OF NAMED PLAINTIFF PURSUANT TO FEDERAL SECURITIES
                              LAWS

           I, Joshua Kupfner, duly certify and say, as to the claims asserted under the federal
securities laws, that:

          1. I have reviewed the complaint and authorized its filing.

            2. I did not purchase the security that is the subject of this action at the direction of
plaintiff's counsel or in order to participate in this private action.

         3. I am willing to serve as a representative party on behalf of the class, including
providing testimony at deposition and trial, if necessary.

           4. My transaction(s) in Altice USA, Inc. which are the subject of this litigation during
the class period set forth in the complaint are set forth in the chart attached hereto.

          5. Within the last 3 years, I have not sought to serve nor have I served as a class
representative in any federal securities fraud case.

           6. I will not accept any payment for serving as a representative party on behalf of the
class beyond the Plaintiff's pro rata share of any recovery, except as ordered or approved by the
court, including any award for reasonable costs and expenses (including lost wages) directly
relating to the representation of the class.

          I certify under penalty of perjury under the laws of the United States of America that
the foregoing is true and correct. Executed this November 15, 2018.

 Name: Joshua Kupfner
Signed:
   Case 1:18-cv-06601-LDH-PK Document 1 Filed 11/19/18 Page 24 of 24 PageID #: 24


                                                  Schedule A
Joshua Kupfner
Transactions in Altice USA, Inc. (ATUS) Securities
Pursuant and/or traceable to the Company’s June 2017 initial public offering (IPO)


                                           Acc #1
Date of Transaction                  Buy (B) or Sell (S)              Quantity       Price ($)
         6/22/2017                            B                          50          29.565
